DevtN, J.
It is apparent that the parties hereto, their counsel and the Judges who successively heard this matter had in mind an amicable adjustment and division of the real property which had belonged to the dissolved partnership. However, the parties are not now in accord, and the question whether the proposal and acceptance appearing in the record constituted a valid and enforceable agreement with respect to described real property is presented to this Court for decision. Upon the record *251before us we are of opinion tbat the question should be answered in the affirmative, and that the judgment of Judge Rousseau should be upheld. Hall v. Misenheimer, 137 N.C. 183, 49 S.E. 104.
The judgment appealed from appears to have been based upon the record and the facts set out in plaintiffs’ verified petition to which no answer or counter-affidavit was interposed. The facts stated in plaintiffs’ petition the court found to be true, and the court also took into consideration admissions made by counsel for defendants in open court at the hearing. Coker v. Coker, 224 N.C. 450, 31 S.E. 2d 364; Gardiner v. May, 172 N.C. 192, 89 S.E. 955. Hence, the only question posed for us on this record is whether the uncontradicted evidence presented was sufficient to support the judgment. We think it was, and that the judgment should be affirmed. It is so ordered.
Affirmed.